Citation Nr: 0819441	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral pterygium.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to March 1967 
and December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
service connection for bilateral pterygium.


FINDING OF FACT

There is no competent medical evidence of record to show that 
the veteran is currently diagnosed with bilateral pterygium 
that was sustained in, aggravated by or otherwise related to 
his military service.


CONCLUSION OF LAW

The criteria for a grant of service connection bilateral 
pterygium have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2003, March 2006 and March 
2007.  The October 2003 letter fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was provided VA eye examinations in December 2003 and 
January 2007.  An addendum to the January 2007 VA examination 
was provided in October 2007 to clarify that the veteran's C-
file had been reviewed in conjunction with the VA 
examinations.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Tuscaloosa, Mississippi VA Medical 
Center (VAMC) and the Jackson, Mississippi VAMC.  The veteran 
submitted private treatment records from Dr. G.G.W. and a 
letter from Dr T.W. stating records for the veteran were no 
longer available.  A hearing before a Decision Review Officer 
was held at the Jackson, Mississippi VA RO in May 2006 where 
the veteran had an opportunity to set forth his contentions.  
The veteran was afforded VA medical examinations in December 
2003 and January 2007 and an addendum with an additional 
opinion in October 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board first notes that the RO initially denied the 
veteran's claim based on its determination that the veteran's 
eye condition pre-existed his military service.  The law 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
See 38 C.F.R. § 3.304(b) (2007).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  See Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See id.  The Board must follow the precedent opinions of the 
General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

The veteran's induction medical examination report and report 
of medical history, both dated in June 1963, show affirmative 
denials by the veteran that he has, or has had, eye trouble; 
and nothing is noted about eye trouble upon induction.  The 
Board notes, as the RO did in the Supplemental Statement of 
the Case (SSOC), that the veteran's June 1963 Air Force 
Report of Medical Examination is ambiguous with respect to 
history of eye disease.  The question regarding history of 
eye disease was checked "yes" in pencil; however, it 
appears as though it was erased and then checked "no."  
However, the veteran also was given a vision examination and 
noted to have 20/20 vision bilaterally on both the medical 
examination and the report of medical history.  

As no pre-existing eye disorder was documented in the 
induction medical examination report, the Board finds that 
the presumption of soundness attaches with respect to the eye 
disorder now claimed.  Thus, the burden is on VA to rebut the 
presumption by clear and unmistakable evidence that the 
disorder now claimed was both pre-existing and not aggravated 
by service.  Lack of aggravation can be shown with competent 
evidence of no increase in disability during service or that 
any increase in disability is due to the natural progress of 
the pre-existing condition.  If VA meets this burden, the 
claim would be denied, although the veteran is free to 
counter with evidence contrary to that cited by VA to show no 
aggravation or increase in disability.  Barring this, the 
claim fails, and service connection is to be denied.

To prove the eye condition was pre-existing, the Board notes 
that the RO relied on a January 1967 Separation Examination 
report wherein the veteran apparently reported bilateral 
pterygium that existed prior to service.  The "notes" 
section of the examination report contains a remark 
indicating the veteran noticed symptoms of the right eye 
pterygium since childhood and the left eye since 1966.   
There is no other medical evidence of record to support this 
finding, however.  

The only other medical evidence referencing a prior eye 
injury includes a report from the veteran's service medical 
records dated in March 1964 which notes a history of trauma 
to the veteran's right eye dating back "six or seven 
years."  The examiner states the trauma probably caused a 
scar located on the nasal side of the right cornea.  The 
veteran was prescribed glasses to reduce the pain.  

The Board does not find this evidence rises to the level of 
clear and unmistakable evidence.  A lay person is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him or her 
through his or her senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, as lay person, he or she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Accordingly, the veteran's statement in the 
notes section that he suffered from pterygium in the right 
eye since childhood are not the competent medical evidence 
foundation upon which clear and unmistakable error can be 
built to find a pre-existing condition.  Id.
  
Having found the presumption of soundness applies, the Board 
does not need to consider aggravation and will now consider 
the veteran's claim for service connection directly; however, 
the preponderance of the evidence is against the veteran's 
claim and the appeal is denied.

The veteran alleged in his testimony before a DRO and in 
statements related to this claim that since his diagnosis of 
bilateral pterygium he has had recurrent problems with his 
eyes.  He stated he has now had a total of four surgeries on 
his eyes.

The record shows that in March 1964, the veteran sought 
treatment for right eye irritation wherein the veteran 
complained of constant tearing and feeling like something was 
in his eye.  In July and August 1964, the veteran was treated 
for conjunctivitis.  

In November 1965, a medical examination shows the veteran was 
first diagnosed with pterygium, right eye, asymptomatic.  His 
vision was recorded as 20/20.  At that time, he reported a 
prior history of eye trouble.  In January 1967, during an 
ophthalmologic consultation, the veteran was diagnosed with 
bilateral pterygium.  Right eye vision acuity was recorded as 
20/20 and left eye vision acuity was recorded as 20/15.  In 
February 1967, a pathology report confirmed a tissue specimen 
from the veteran's right eye was pterygium.  In September 
1967, a treatment record noted the veteran required an 
ophthalmology consultation for pterygium encroaches on his 
cornea.  The impression noted bilateral pterygium, slow 
growing type irritating.  

The veteran's January 1967 separation examination noted 
pterygium, bilaterally, since childhood, since 1966 
encroaches upon cornea bilaterally (glasses worn since 1964 
for reading only).  The report recommended the veteran be air 
evacuated prior to discharge to the Continental United States 
for removal of the pterygium.  Eye trouble was checked 
"yes" on the veteran's Separation Examination. 

Following service, the record shows the veteran sought 
treatment from private ophthalmologist Dr. G.G.W. beginning 
in October 1976.  Records from Dr. G.G.W. show the veteran 
was treated for bilateral pterygium that began during 
military service.  A February 1977 treatment note shows 
pterygium was excised from the right eye.  The pterygium had 
recurred in June 1977 and had to be re-excised.  By July 
1977, Dr. G.G.W. noted the pterygium site had healed, and in 
September 1977 only a corneal scar was noted.  

In March 1978, the veteran returned to Dr. G.G.W. for a 
pterygium excision follow-up and the notes indicated no 
recurrence.  A March 1979 follow-up note also stated the 
veteran's eyes were "doing fine."  An October 1989 
treatment note from a routine check-up showed the veteran 
complained of burning eyes when he would read a lot; however, 
Dr. G.G.W. again stated there was no pterygium recurrence.

By December 1991, the veteran reported a growth on the left 
eye.  In November 1992, the veteran was again diagnosed with 
a pterygium that was excised by a Dr. T.W. in January 1993.  
Dr. T.W.'s records for the veteran are noted in the file as 
unavailable.  

By March 1993, Dr. G.G.W. noted no recurrence of the 
pterygium.  Likewise, follow-up treatment notes dated in July 
1994, July 1995, March 1996, October 1996, April 1997, 
December 1998, June 1999, December 1999, August 2000, June 
2001, September 2001, December 2001, June 2002, November 
2002, March 2003,  June 2003,  September 2003 and December 
2003 showed no recurrence of pterygium in either eye (only 
notations of the old scar).  The veteran was diagnosed with 
glaucoma in September 2000.  In January 2004, the veteran 
complained of pain in the left eye and was diagnosed with 
mild conjunctivitis.   Follow-up appointments in March and 
June 2004 specifically ruled out recurrence of pterygium.  
Treatment notes from Dr. G.G.W. in 2005-2006 also fail to 
diagnose a recurrence of pterygium.

A January 2007 VAMC treatment note also indicates there was 
no recent change in the veteran's vision.  

The veteran was afforded three VA examinations in conjunction 
with this claim.  First, in December 2003, a VA examiner 
diagnosed the veteran with status post pterygium removal 
times two, well-healed.  The examiner stated the veteran has 
no apparent significant sequelae from his prior pterygium 
removal surgery in both eyes and his vision is corrected to 
20/20 in both eyes. The examiner stated that the veteran 
should have yearly eye-examinations.

In January 2007, a VA examiner opined that there was no 
current evidence of progression or recurrence of the 
pterygium of the right or the left eye.  The report noted 
that the veteran's visual acuity showed corrected visual 
acuity in the right eye of 20/20, and corrected visual acuity 
in the left eye of 20/25.  The examiner specifically 
concluded that he did not see any evidence to support a 
compensation claim.  He stated there was no evidence by 
examination of progression of his right eye condition as a 
result of his surgery or failure to properly heal during the 
service period.  He noted that the recurrence of pterygium is 
the natural history of the pterygium and the recurrence after 
surgery is highly likely.  He reported seeing no present 
evidence of pterygium or significant residuals in the 
veteran.
 
An addendum to the January 2007 VA examination was provided 
in October 2007.  The October 2007 VA Examiner reviewed the 
veteran' service medical records, claims folder, and the 
January 2007 VA examination report.  The examination report 
stated that there is no evidence of record in the C-file, 
service medical records, private treatment records, or VA 
medical treatment records that support that the veteran's 
right eye condition worsened beyond normal progression as the 
result of his surgery or failure to properly heal following 
surgery during military service.  After reviewing all records 
associated with the claims folder, the October 2007 examiner 
also concluded that there was no current evidence of 
pterygium of either eye.  The Board also notes that the 
examiner stated the veteran's glaucoma is not related to his 
military service.

The Board emphasizes that the medical evidence of file shows 
the veteran does not have any current vision disability 
related to his military service.  Indeed, since being 
discharged from service the medical records that are relevant 
to vision show that his corrected vision is now normal. 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The Board notes that Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110 (2002).  Moreover, in the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

The Board acknowledges the veteran's contentions that he 
suffers from visual impairment related to service, in 
particular, the veteran's testimony in May 2006 before a 
Decision Review Officer at the Jackson, Mississippi RO.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, 2 Vet. App. 492 (1992).  

Three separate VA examiners have observed that the veteran 
does not suffer from a current visual disability related to 
his military service.  The veteran's private ophthalmology 
records do not show he suffers from a current visual 
disability related to his military service.  In the absence 
of current visual disability due to pteryrgium, the 
preponderance of the evidence is against the veteran's claim 
of service connection.  See Gilbert, 1 Vet. App. at 55 
(1990); 38 U.S.C.A. § 5107(b) (2002).


ORDER

Service connection for bilateral pterygium is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


